THE COURT
(McKENNAN, Circuit Judge, and CADWALADER, District Judge)
held that there having been an agreement to give a judgment to secure the loan at tbe time the loan was made, and the warrant to confess said judgment having been omitted by mistake, it was not a fraud upon the provisions of *195the bankrupt act to carry out the terms of the contract, even after the circumstances of the debtor had become involved, and that the judgment should'not be set aside; and further, that the issue of execution on the said judgment was not a fraudulent procurement of execution within the meaning of the act.